Citation Nr: 0729650	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May 2007; a transcript of the hearing is 
associated with the claims file.  

Subsequent to his hearing, the veteran submitted additional 
evidence consisting of a written statement by Dr. Lunn.  See 
38 C.F.R. § 20.1304 (2007).  The Board notes that the veteran 
waived agency of original jurisdiction (AOJ) consideration of 
this evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Resolving all doubt in the veteran's favor, the veteran's 
bilateral hearing loss is a result of his active duty 
military service.

3. Tinnitus was not present in service and is not shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2005, prior 
to the initial unfavorable AOJ decision issued in September 
2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
June 2005 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claims; his and VA's obligations 
in providing such evidence for consideration; and requested 
that he send VA any evidence in his possession that pertains 
to the claims.  Therefore, as the veteran was fully notified 
in accordance with VCAA, to decide the appeal would not be 
prejudicial to him.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter from the AOJ to the 
veteran advised him of the evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board's decision to allow service 
connection for hearing loss is a full grant of the benefit 
sought on appeal with regard to that issue, any question with 
regard to a disability rating and effective date for that 
disability will be addressed by the RO.  On the issue of 
tinnitus, as the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim for tinnitus, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, VA treatment records, and a 
November 2005 VA examination report and January 2006 VA 
opinion were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claims. 

Additionally, the veteran was afforded a VA examination in 
November 2005 in order to adjudicate his service connection 
claims.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
and tinnitus are a result of exposure to noise from heavy 
machinery, rivet guns, and airplane engines while serving as 
an air frame repairman in service.  Therefore, he argues that 
service connection for his hearing disorders is warranted. 

The Board observes that the veteran has reported acoustic 
trauma in the military while serving as an air frame 
repairman in the U.S. Air Force.  Although the veteran's 
service medical records do not contain any documentation as 
to noise exposure, the veteran is competent to describe the 
nature and extent of his in-service noise exposure and such 
is consistent with his military occupational specialty as an 
air frame repairman, as noted in his service records.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  Several audiograms are contained within the 
veteran's service records, but there is no associated 
diagnosis or treatment related to hearing loss.  Further, his 
May 1959 separation examination shows normal hearing.

Post-service records demonstrate diagnoses of bilateral 
hearing loss and tinnitus.  Specifically, work-related 
audiological records dated from May 1988 to May 1992 show 
hearing difficulty and noise in the ears.  At the November 
2005 VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
80
90
100
LEFT
35
30
80
105
100

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 24 percent in the left ear.  
The veteran was diagnosed with moderate to profound sharply 
sloping sensorineural hearing loss in the right ear and mild 
to profound sharply sloping sensorineural hearing loss in the 
left ear at this examination.  Therefore, the Board finds 
that the contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Also, tinnitus is readily observable by laypersons and does 
not require medical expertise to establish its existence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
the veteran is competent to describe his tinnitus 
symptomatology and such subjective complaints have been 
documented by the medical evidence of record, to include the 
November 2005 VA examination.  As a result, the Board finds 
that the veteran has a current diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, the 
record fails to show that the veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in June 1959.  As such, presumptive service 
connection is not warranted for bilateral hearing loss.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  With regard to the veteran's bilateral hearing loss, 
the Board observes that there is conflicting medical evidence 
of record concerning a nexus between the hearing loss and the 
veteran's military service.  Specifically, in the January 
2006 VA opinion, the audiologist stated that the veteran's 
current hearing loss is not caused by or a result of military 
noise exposure, and noted that there was a normal audiogram 
upon separation from service. 

In contrast, in a June 2007 opinion, Dr. Lunn, the veteran's 
treating audiologist, states that the veteran's hearing loss 
is not atypical of a person exposed to excessive noise 
levels, and that his hearing loss is believed to be at least 
likely as not related to his exposure to high noise levels, 
which by history appears to have occurred during his term of 
military service.  In reaching this opinion, Dr. Lunn 
considered the veteran's post-service employment, which did 
not require hearing protection.  Further, he stated that the 
veteran's twin brother, who also served in the military, but 
was not exposed to noise during or after service, does not 
present with hearing loss.  The Board notes that there is no 
indication that Dr. Lunn reviewed the claims file; however, 
as previously indicated, the veteran's reports of his in-
service noise exposure are competent evidence of noise 
exposure in service that could have injured his hearing.  
Therefore, in this case, the fact that the VA examiner 
reviewed the claims file does not support a finding that the 
VA opinion is of greater weight than the opinion of Dr. Lunn.  
Additionally, the VA examination report and opinion do not 
indicate consideration of civilian noise exposure, or the 
lack thereof, nor suggest any cause other than military 
service for the veteran's hearing loss.  Accordingly, the 
Board affords the two opinions equal weight.

Thus, the Board finds the evidence that the veteran's 
bilateral hearing loss is related to his active duty military 
service to be in equipoise.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Therefore, resolving all reasonable 
doubt in favor of the veteran, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is granted.

With regard to the veteran's tinnitus, while the veteran has 
a current diagnosis of tinnitus and is competent to describe 
his in-service noise exposure, the record shows no complaint 
or diagnosis of tinnitus during active service or for many 
years thereafter.  The first complaint of noise in the ears 
by the veteran was documented in May 1988 and, at his May 
2007 hearing the veteran indicated that he did not experience 
tinnitus until 15 years ago.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claims.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, the November 2005 VA examiner noted that 
tinnitus was of recent onset and of short duration.  
Therefore, the VA examiner concluded that the veteran's 
tinnitus is less likely as not due to military noise exposure 
as it is of recent onset and lasts only minutes.  There is no 
other medical opinion of record concerning the etiology of 
the veteran's tinnitus. 

Therefore, no competent medical professional has attributed 
the onset of the veteran's tinnitus to his service.  The 
veteran's claim that his tinnitus is the result of his 
military service is supported solely by his own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  In the absence of any competent evidence connecting 
the disability to the veteran's time in service, the Board 
concludes that service connection for tinnitus is not 
warranted.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his 
service connection claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


